DIAMANTIS, Judge.
We affirm appellant’s conviction under section 800.04, Florida Statutes (1989), and the sentence imposed following conviction; however, we reverse appellant’s conviction for direct criminal contempt because the evidence is insufficient to sustain that conviction. We further note that the judgment of conviction for direct contempt fails to recite the underlying facts upon which the adjudication of guilt is based. See Gidden v. State, 613 So.2d 457 (Fla.1993); Webb v. State, 561 So.2d 1367 (Fla. 5th DCA 1990); Wells v. State, 487 So.2d 1101 (Fla. 5th DCA), cause dismissed, 491 So.2d 281 (Fla.1986); Fla.R.Crim.P. 3.830.
AFFIRMED in part and REVERSED in part.
DAUKSCH and GRIFFIN, JJ., concur.